Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/681,471 filed on 11/12/19 has a total of 13 claims pending for examination; there are 3 independent claims and 10 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest checking whether the register number and the function number are in the target range; returning, by the integrated circuit to the host, a value of a target register of the set, when the register number and function number are in the target range; updating the value by the host: and triggering a firmware interrupt to add the new capability to a list of existing capabilities, in combination with the other limitations found in the claim.
With regards to claims 2-5, due to their direct or in direct dependence from claim 1, they are allowed for at least the same reasons.
With regards to claim 6, the prior art of record alone or in combination fails to teach or fairly suggest the endpoint core being configured to check whether the register number and the function number are within the register space, and return to the root complex, a value of a target register within the register space; the root complex being further configured to update the value, and trigger a firmware interrupt to add the new capability to a list of existing capabilities, in combination with the other limitations found in the claim.
With regards to claims 7-10, due to their direct or in direct dependence from claim 6, they are allowed for at least the same reasons.
With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest programming bits to define multiple conditions with the firmware; programming a target function to correspond to a physical function with the firmware; and enabling a configuration space for host access to perform a configure read and write operation and update the register value of the new capability, in combination with the other limitations found in the claim.
With regards to claims 12-14, due to their direct or in direct dependence from claim 11, they are allowed for at least the same reasons.
The following is a discussion of the closest prior art found and how it differs from the instant case:
US Patent Application Publication No. 20110258352 to Williams et al. teaches PCI configuration space implemented by an inline PCI-IOV device that includes traditional PCI configuration space and also newly defined capabilities for multi-root and single root I/O virtualization.  Virtualized functions have their own configuration space registers.  Each PCI device exposes a number of configuration space registers.  PCI functions are accessed by host CPUs and consist of logical registers with functionalities for implementing the registers.  The inline PCI-IOV device provides host accessible registers via PCI memory or I/O space for each virtualized function.  Also, a notification queue is used to enable the inline PCI-IOV device to communicate register value changes to the PCI device.  Every time a host accesses a register or writes a value of a register or one of the virtualized functions, the non-IOV device is notified that the value of the particular register has been changed and what the new value is, by using a message queue.  The message queue being a sequence of memory locations that are written with a sequence of messages, each containing the identification of the register that was modified and the value it had been modified to.  Williams et al. teaches all of these limitations but is silent as to the reasons for allowance above.

US Patent No. 9,146,890 to Brown et al. teaches a PCIe standard system that is able to implement new features/routing functions that are added to an already installed hardware system without changing the original hardware.  In the system, the system receives a configuration request TLP at a switch stack that was sent by a root complex and which is then forwarded to a switch manager.  The switch manager then interprets the configuration request TLP and updates at least one table of the switch stack.  After, the switch manager then synthesizes a configuration completion TLP and forwards the it to the root complex.  Brown et al. teaches all of these limitations but is silent as to the reasons for allowance above.
US Patent Application Publication No. 20160371208 to Rosenberg et al. teaches IC communication that allows PCI interrupts to take place.  A root complex strips an identifier from a header of an interrupt to provide to a memory management unit using a signal in a side channel. The identifier is also routed to an interrupt controller.  Rosenberg et al. teaches all of these limitations but is silent as to the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181